                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

BRUCE MONROE GREER,                      :
                                         :
                    Plaintiff,           :
                                         :
             v.                          :      CASE NO. 4:18-cv-00021-CDL-MSH
                                         :
EDWARD L AIKENS, et al.,                 :
                                         :
                Defendants.              :
________________________________

                    ORDER AND REPORT & RECOMMENDATION

      The Court ordered the opening of this case on January 29, 2018. Order, ECF No.

1. Pending before the Court is Plaintiff’s amended complaint (ECF No. 8) and motions

seeking leave to amend that complaint (ECF Nos. 20, 26, 31), a temporary restraining

order (ECF No. 30), a preliminary injunction (ECF No. 30), and an order to show cause

(ECF No. 38). Defendants’ motion to dismiss Plaintiff’s complaint (ECF No. 32) is also

pending. For the reasons explained below, Plaintiff’s motions seeking leave to amend

and a show cause order are denied, and it is recommended that his motions for injunctive

relief be denied and Defendants’ motion to dismiss his complaint be granted.

                                  BACKGROUND

I.    Factual Allegations

      Plaintiff alleges that “since about March 7, 2016,” the Georgia Department of

Corrections (“GDC”) has refused to provide adequate treatment for Plaintiff’s hepatitis C

infection in order to save money. Am. Compl. 5, ECF No. 8. Plaintiff alleges that after
waiting four months for treatment, he was prescribed Interferon by Defendant Harvey on

November 1, 2016, which Plaintiff describes as a “dirt cheap” medicine with low efficacy

and severe side effects. Id. at 6. Plaintiff claims he has two “absolute contraindications”—

decompensated cirrhosis and a history of depression—which should preclude him from

Interferon treatment. Id. at 5. Plaintiff also complains that he is confined at Rutledge State

Prison and only provided specialty medical care at Augusta State Medical Prison

(“ASMP”) which requires a “[g]rueling 12 Hr. round trip[.]” Id. Plaintiff—sixty-six years

old and suffering from herniated disc, gout, incontinence, and anxiety—cannot tolerate the

ten-hour bus ride to ASMP. According to Plaintiff, the bus ride itself constitutes “cruel

and unusual punishment.” Br. in Supp. of Am. Compl. 4, ECF No. 8-1.

       Plaintiff underwent a CAT scan at ASMP on November 1, 2016, after repeatedly

requesting to be assessed for hepatitis. Br. in Supp. of Am. Compl. 3-4. At ASMP,

Defendant Harvey assessed Plaintiff with hepatitis C and apparently indicated Plaintiff

would be treated with Interferon. Plaintiff filed a grievance regarding his Interferon

treatment on November 7, 2016. Id. at 4. The warden did not answer the grievance until

May 18, 2017, and responded that “the prison does not decide what drug to use.” Id.

Plaintiff then appealed to Sharon Lewis, the Medical Director, and she determined that

“medical personnel handled [the] case appropriately.” Id.

       Plaintiff further complains that his condition has worsened over the past few

months. Br. in Supp. of Am. Compl. 6. In November 2017, Plaintiff went to the hospital

to undergo emergency paracentesis. Id. During the procedure, several liters of fluid were

removed from Plaintiff’s abdomen which suggests that his cirrhosis is worsening and his

                                              2
current treatment is ineffective. Id. Plaintiff claims that treatment by a hepatologist will

only be provided at ASMP or in the case of an emergency. Id. This results in Plaintiff (1)

experiencing a ten-hour bus ride or (2) having to wait until an emergency to receive

treatment. He thus seeks to be treated locally and states he has a claim under the Americans

with Disability Act.

II.    Procedural Background

       This case was initiated pursuant to this Court’s order in a previous suit which also

involved Plaintiff. Greer v. Corizon Health Inc., No. 4-17-CV-192-CDL-MSH (M.D. Ga.

Jan. 29, 2019) (order granting Plaintiff’s request to refile). Plaintiff’s amended complaint

in this case (ECF No. 8) followed three previous complaints regarding the same issues—

the original complaint in the prior case (ECF No. 2) and amendments to it (ECF Nos. 2-1,

2-2). On April 13, 2018, the Court conducted a preliminary screening of Plaintiff’s claims.

(ECF No. 16).

       His deliberate indifference claims against Defendant Aikens and Defendant “John

Doe,” conditions of confinement claims against Defendant Aikens, and Americans with

Disabilities Act (“ADA”) claims against Defendants Georgia Correctional Healthcare

(“GCH”) and the GDC were allowed to proceed. Order & R. & R. 1, ECF No. 16. The

Court dismissed Plaintiff’s Eight Amendment claims against GCH officials, his conditions

of confinement claim against Defendant “John Doe,” and his ADA claims against

Defendants in their individual capacities. Id. at 1-2; Order, June 6, 2018, ECF No. 27.

Defendants moved to dismiss Plaintiff’s remaining claims on June 18, 2018, arguing

Plaintiff failed to exhaust administrative remedies, failed to state a relievable claim, and

                                             3
that they were immune to Plaintiff’s claims. Mot. to Dismiss 1, ECF No. 32. Plaintiff was

notified of Defendants’ motion to dismiss (ECF No. 36). He responded by arguing that

Defendants had “already defaulted pursuant to their June 18, 2018, deadline[]” and had

“sent Plaintiff the wrong ‘motion to dismiss.’” Pl.’s Resp. to Defs.’ Mot. to Dismiss 1,

ECF No. 40.

                                       DISCUSSION

I.     Defendants’ Motion to Dismiss

       A.     Failure to Exhaust

       Defendants contend that Plaintiff’s Eighth Amendment conditions of confinement

claims based on his transportation to ASMP for treatment and GDC policy that necessitates

that transportation should be dismissed because Plaintiff failed to exhaust the relevant

administrative remedies. Specifically, they argue that “under [Plaintiff’s] own version of

the facts, Plaintiff did not exhaust the administrative remedies available to him . . .

regarding his transport to ASMP.” Br. in Supp. Mot. to Dismiss 5, ECF No. 32-1. The

Court agrees with Defendants and recommends these claims be dismissed.

              1.     Exhaustion Standard

       Title 42, United States Code section 1997e(a) provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title . . . by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.” “[W]hen a state provides a grievance procedure for its

prisoners, as Georgia does here, an inmate alleging harm suffered from prison conditions

must file a grievance and exhaust the remedies available under that procedure before

                                              4
pursuing a § 1983 lawsuit.” Johnson v. Meadows, 418 F.3d 1152, 1156 (11th Cir. 2005)

(internal quotation marks and citation omitted). The argument that a plaintiff has failed to

satisfy section 1997e(a) is properly raised in a motion to dismiss. Bryant v. Rich, 530 F.3d

1368, 1375 (11th Cir. 2008) (“[E]xhaustion should be decided on a Rule 12(b) motion to

dismiss[.]”). Furthermore, since dismissal for failure to exhaust is not an adjudication on

the merits, the Court can resolve factual disputes using evidence from outside the

pleadings. Id. at 1376.

       “[D]eciding a motion to dismiss for failure to exhaust administrative remedies is a

two-step process.” Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). “First, the

court looks to the factual allegations in the defendant’s motion to dismiss and those in the

plaintiff’s response, and if they conflict, takes the plaintiff’s versions of the facts as true.”

Id. If, taking plaintiff’s facts as being true, the defendant is entitled to dismissal for failure

to exhaust, then the complaint should be dismissed. Id. “If the complaint is not subject to

dismissal at the first step . . . , the court then proceeds to make specific findings in order to

resolve the disputed factual issues related to exhaustion.” Id. The defendant bears the

burden of proof during this second step. Id.

       “The PLRA exhaustion requirement requires proper exhaustion.” Woodford v. Ngo,

548 U.S. 81, 93 (2006). “Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules.” Id. at 91. Accordingly, “where an inmate’s

grievance fails to meet administrative deadlines or an existing exception to a timely filing

requirement, his federal claim will be barred.” Tilus v. Kelly, 510 F. App’x 864, 866 (11th

Cir. 2013).

                                                5
                 2.   Plaintiff’s Failure to Exhaust

       Rutledge State Prison follows the GDC’s Standard Operating Procedures (“SOPs”)

regarding grievances. Betterson Decl. ¶ 4-5, ECF No. 32-2. The SOPs mandate that an

inmate must follow a two-step process in order to exhaust his remedies: (1) file an original

grievance no later than ten days from the date of the incident giving rise to the grievance;

and (2) file an appeal to the Central Office. Id. ¶ 8 & Attach. 1 at 9, ECF No. 32-3. A

warden has forty calendar days within which to respond to an original grievance. Id.

Attach. 1 at 12. An inmate may file an appeal after the warden issues a decision or after

the time allowed for the warden to make his decision expires. Id. at 14. To successfully

file an appeal, an inmate must fill out a Central Office Appeal Form, sign it, and give it to

the appropriate counselor. Id. The Commissioner—or their designee—must deliver a

decision on the appeal to the inmate within one-hundred calendar days of their receipt of

it. Id. at 15.

       All parties’ submissions agree as to whether Plaintiff filed any grievance(s)

regarding his transportation to ASMP and back to Rutledge State Prison. Plaintiff’s

original (ECF No. 2) and amended complaints (ECF No. 8) indicate he filed two grievances

relevant to this suit—both concerning the manner of his medical treatment. Compl. 3, ECF

No. 2; see Am. Compl. 3. Defendants state there “is no record, or recollection, or any other

evidence, that [Plaintiff] filed grievances seeking to redress his concerns about

transportation to and from ASMP.” Betterson Decl. ¶ 22. Because the uncontested facts

show that Plaintiff failed to properly and fully exhaust his available administrative

remedies regarding his transportation to ASMP for treatment, it is clear at step one of the

                                              6
exhaustion analysis that Plaintiff’s related claims should be dismissed. Turner, 541 F.3d

at 1082; see also Dollar v. Coweta Cty. Sheriff Office, 446 F. App’x 248, 251-52 (11th Cir.

2011).

         B.    Failure to State Relievable Claim

         Defendants also contend that Plaintiff’s deliberate indifference claims should be

dismissed because his allegations, even assuming they are true, fail to “assert an

unconstitutional medical indifference” by any Defendant. Br. in Supp. Mot. to Dismiss 10.

Plaintiff has not responded to Defendants’ contention. See Pl.’s Resp. to Defs.’ Mot. to

Dismiss 1. Because Plaintiff has, in fact, failed to allege unconstitutional deliberate

indifference, the Court recommends these claims be dismissed.

         “The Eighth Amendment’s prohibition against cruel and unusual punishments

protects a prisoner from deliberate indifference to serious medical needs.” Kuhne v. Fla.

Dep’t of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014) (internal quotation marks and

citations omitted). “[T]o prevail on a deliberate indifference to serious medical need claim,

[a plaintiff] must show: (1) a serious medical need; (2) the defendants’ deliberate

indifference to that need; and (3) causation between that indifference and the plaintiff’s

injury.” Mann v. Taser Int’l, 588 F.3d 1291, 1306-07 (11th Cir. 2009). “Mere incidents

of negligence or malpractice do not rise to the level of constitutional violations.” Harris

v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (internal quotation marks and citations

omitted).

         “A serious medical need is one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the

                                              7
necessity for a doctor’s attention.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir.

2011) (internal quotation marks and citation omitted). A hepatitis diagnosis is sufficient

to establish an objectively serious medical need. Brown v. Johnson, 387 F.3d 1344, 1351

(11th Cir. 2004) (finding that hepatitis diagnosis constituted serious medical need); see

also Black v. Ala. Dep’t Corr., 578 F. App’x 794, 795 (11th Cir. 2014) (per curiam)

(“Although Hepatitis C often has no symptoms, chronic infection can lead to liver damage,

cirrhosis, liver cancer, and liver failure.”). After showing a serious medical need existed,

a plaintiff must show that each named Defendant was deliberately indifferent to it. Doing

so requires showing that a prison official had “subjective knowledge of a risk of serious

harm” and “disregard of that risk . . . by conduct that is more than mere negligence.”

Brown, 387 F.3d at 1351 (citation omitted).

       The Eleventh Circuit differentiates between deliberate indifference claims based on

a “total lack of treatment” and those based on a refusal “to give [a plaintiff their] desired

treatment.” See Mitchell v. Nobles, 873 F.3d 869, 874 (11th Cir. 2017). The provision of

“grossly inadequate” medical care is grounds for a deliberate indifference claim but, “[a]

simple difference in medical opinion between the prison’s medical staff and the inmate as

to the latter’s diagnosis or course of treatment” is not. McElligott v. Foley, 182 F.3d 1248,

1255 (11th Cir. 1999); Harris, 941 F.2d at 1505 (11th Cir. 1991). Even where prison

officials may have shown negligence in choosing one course of treatment over another, a

plaintiff’s “disagreement with the course of treatment employed fails to support an

inference that Defendants acted with disregard for the harm posed to Plaintiff by Hepatitis

C.” Loeber v. Andem, 487 F. App'x 548, 549 (11th Cir. 2012).

                                              8
       Plaintiff’s claims for deliberate indifference are based on his preference of one

course of treatment over another. He contends he was diagnosed with hepatitis C and

Defendants showed deliberate indifference to his serious medical need—treatment for that

diagnosis—by prescribing him “Interferon” rather than “Harvoni” to treat it. Am. Compl.

3-4. He claims Interferon is “outdated” and “inferior” to Harvoni. Id. at 5. Because they

are based on Plaintiff’s preference for one course of treatment over another and fail to show

a lack of adequate treatment, it is recommended that Plaintiff’s deliberate indifference

claims be dismissed.

II.    Motions to Amend

       Plaintiff has filed several motions to amend his already amended complaint. (ECF

Nos. 20 1, 26, 31). After the window for amendment as a right has closed a party may still

amend its pleading with either the opposing party’s written consent or “the court’s leave.”

Fed. R. Civ. P. 15(a)(2). Under Rule 15(a)(2), courts are to “freely give leave [to amend]

when justice so requires.” Id. A “proposed amendment may be denied [as futile] when the

complaint as amended would still be properly dismissed.” Coventry First, LLC v. McCarty,

605 F.3d 865, 870 (11th Cir. 2010).

       Because Plaintiff has amended his complaint once as a matter of course and has not

received the opposing party’s written consent for further amendment, the Court’s leave is

required to allow his proposed amendments. See Fed. R. Civ. P. 15(a). The Court finds

that Plaintiff’s proposed amendments would be futile, as none would alleviate the


1
  This submission is entitled “Motion to Include Section 504 of the Rehabilitation Act” but is
construed as a motion for leave to amend. Mot. to Amend 1, May 16, 2018, ECF No. 20.
                                              9
foundational flaws explained above.       Accordingly, Plaintiff’s motions to amend his

complaint are denied.

III.   Plaintiff’s Other Motions

       A.     Motions for Injunctive Relief

       Plaintiff has moved for a temporary restraining order (“TRO”) and preliminary

injunction (ECF No. 30). He asks the Court to enter “an order lifting the ‘emergency’

requirement” for local medical care. Mot. for TRO & Prelim. Inj.

       The standard for obtaining a temporary restraining order (“TRO”) is identical to that

for obtaining a preliminary injunction. See Windsor v. United States, 379 F. App’x 912,

916–17 (11th Cir. 2010). Such relief is only appropriate where the movant demonstrates

that: (a) there is a substantial likelihood of success on the merits; (b) the preliminary

injunction is necessary to prevent irreparable injury; (c) the threatened injury outweighs

the harm that a preliminary injunction would cause to the non-movant; and (d) the

preliminary injunction would not be adverse to the public interest. Parker v. State Bd. of

Pardons & Paroles, 275 F.3d 1032, 1034-35 (11th Cir. 2001). An irreparable injury “must

be neither remote nor speculative, but actual and imminent.” Siegel v. LePore, 234 F.3d

1163, 1176 (11th Cir. 2000) (citations omitted).

       Here, Plaintiff cannot show a substantial likelihood of success on the merits.

Further, granting Plaintiff’s sought relief would require deviating from the established

practice of giving prison officials “wide-ranging deference in the adoption and execution

of policies and practices that in their judgment are needed to preserve internal order and

discipline and to maintain institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979).

                                              10
Therefore, it is recommended that Plaintiff’s motions for a TRO and preliminary injunction

(ECF No. 30) be denied.

       B.     Motion for Show Cause Order

       On June 18, 2018, Plaintiff signed a motion asking the Court to “order Defendants

to answer or file a motion in response.” Mot. for Show Cause Order, ECF No. 38.

Defendants filed their motion to dismiss Plaintiff’s complaint that same day (ECF No. 32).

The Court notified Plaintiff of Defendants’ motion on June 21, 2018 (ECF No. 36).

Plaintiff’s motion seeking an order directing Defendants to answer his complaint or file a

responsive motion is denied.

                                      CONCLUSION

       For the reasons explained above, it is recommended that Defendants’ motion to

dismiss Plaintiff’s complaint (ECF No. 32) be granted and Plaintiff’s claims dismissed. It

is also recommended that Plaintiff’s motions for a TRO and preliminary injunction (ECF

No. 30) be dismissed. Finally, Plaintiff’s motions seeking leave to amend his complaint

(ECF Nos. 20, 26, 31) and a show cause order (ECF No. 38) are denied. Pursuant to 28

U.S.C. § 636(b)(1), the parties may serve and file written objections to this

Recommendation, or seek an extension of time to file objections, within fourteen (14) days

after being served with a copy hereof.         The district judge shall make a de novo

determination of those portions of the Recommendation to which objection is made. All

other portions of the Recommendation may be reviewed for clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

                                             11
and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO ORDERED AND RECOMMENDED, this 11th day of February, 2019.

                                             /s/ Stephen Hyles
                                             UNITED STATES MAGISTRATE JUDGE




                                             12
